



COURT OF APPEAL FOR ONTARIO

CITATION: Leis (Re) , 2013 ONCA 659

DATE: 20131030

DOCKET: C57057

Rosenberg, Rouleau and Epstein JJ.A.

IN THE MATTER OF: Annette Leis

AN APPEAL UNDER PART XX.1 OF THE
CODE

Annette Leis, in person

Anita Szigeti,
amicus curiae

Mélanie de Wit, for the respondent, Ontario Shores
    Center for Mental Health

Andreea Baiasu for the respondent, Her Majesty the Queen

Heard: October 28, 2013

On appeal against the disposition of the Ontario Review
    Board dated, January 4, 2013.

APPEAL BOOK ENDORSEMENT

[1]

At the time of the hearing, the appellant had only recently begun to
    make progress, which justified the order for the detention in minimum security,
    but would not support an absolute discharge. The evidence supported the view
    that the appellant posed a danger to the public and that detention in a minimum
    security facility was the least onerous and least restrictive disposition. We
    have not been persuaded that the Board erred in not including a condition
    allowing for unsupervised community access, given the relatively short period
    of progress at the time of the hearing. It was open to the Board to accept the
    opinion of Dr. Waisman that the appellant would not be ready for indirect
    supervised community access in the following year.

[2]

We would admit the fresh evidence as it relates to the appellants
    absence without leave and her desire that she not be required to take
    medication. This evidence does meet the test in
R. v. Owen
[2003], S.
    C. R. 779. The other evidence concerning the consent and capacity proceedings
    is not relevant and is not admissible. The fresh evidence, in our view,
    supports the Boards decision, especially the decision not to permit indirect
    supervised community access.

[3]

Accordingly the appeal is dismissed.


